DETAILED ACTION
Claim Status
Claims 6-10 are under current examination to the following species: 

    PNG
    media_image1.png
    242
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    764
    media_image2.png
    Greyscale

Applicants' arguments filed 09/15/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Rejections
Claim Rejections - 35 USC § 112(d) 
Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, claim 6 from which claim 8 depends recites the limitation that the alkyl or alkenyl amine oxide has an alkyl group or alkenyl group with 11 or more and 16 or less carbon atoms, however claim 8 recites a broadening of claim 6 in that the R1a represents an alkyl group or alkenyl group with 7 or more and 18 or less carbons.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (United States Patent Publication 2009/0123449) in view of McDonell et al. (United States patent 6,150,320) as evidenced by Pubchem (lauryldimethylamine oxide).
Claim 6 is to a sterilization method wherein the bactericide composition according to claim 1 is brought into contact with a hard surface. The bactericide of claim 1 is a bactericide composition comprising: (A) an alkyl or an alkenyl amine oxide having an alkyl group or an alkenyl group with 11 or more and 16 or less carbons (hereinafter referred to as a component (a)); and (B) a polyoxyalkylene alkyl amine or a polyoxyalkylene alkenyl amine having an alkyl group or an alkenyl group with 8 or more and 24 or less carbons and including oxyethylene group as an oxyalkylene group, wherein an average number of added moles of the oxyethylene group is 2 or more and 
As evidenced by PubChem, Lauryldimethylamine oxide has a formula of C14H31NO which meets the alkyl or alkenyl amine oxide having an alkyl group or alkenyl group from 11 to 16. 
Isobe et al. teaches biofilm inhibiting compositions for methods of treating food or beverage processing areas to reduce microbial contamination, see paragraph [0058]. The composition comprises component A of formula F4, see paragraph [0066] which is inclusive of polyoxyethylene oxide hydrogenated tallow amine, see paragraph [0066] and Tables 1-9. Component A which includes the polyoxyethlene oxide hydrogenated tallow mine can have added moles from 0-15, see abstract and paragraph [0018] wherein in one embodiment, the hydrogenated tallow amine has average number of moles of about 2, see paragraph [0066]. Component C is a surfactant including lauryldimethylamine oxide, see paragraph [0070]. The component A which includes the polyoxyethylene oxide hydrogenated tallow amine is present from 0.005-10% by weight with component C present from 0.1-20% by weight, see paragraph [0044]. The weight ratio of the polyoxyethylene oxide hydrogenated tallow amine to the lauryldimethylamine oxide surfactant can be from 10/1 to 1/100 or from 1/1 to 1/20, see paragraph [0045]. The composition of Isobe suppresses biofilm formation and removes biofilms on surfaces including food processing surfaces, see paragraph [0050], [0058] and claims 7-8. 

McDonnel teaches that lauryldimethylamine oxides for hard surface cleaning applications provide excellent cleaning, foaming and thickening properties as a surfactant, see abstract, and column 5, lines 5-256, lines 29-64. 
It would have been prima facie obvious to select the surfactant of Isobe as the lauryldimethylamine oxide which meets the limitation of formula b1. 
One of ordinary skill in the art would have been motivated to do so because such surfactants provide good cleaning and foam or thickening properties to the cleaning product. 
There would have been a reasonable expectation of success given Isobe already suggests the combination of compound of formula a1 with surfactants including lauryldimethylamine oxide and that any one of their listed surfactants can be used with the polyoxyethylene hydrogenated tallow amine of formula a1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,829,055 in view of McDonell et al. (United States patent 6,150,320) and Isobe et al. (United States Patent Publication 2009/0123449).
Both the instant claims and that of issued Patent ‘055 are to compositions of overlapping component b1 (the polyoxyethylene hydrogenated tallow amines). Both the instant claims and that of patent ‘055 have surfactant present in overlapping amounts. The difference between the instant claims and that of Patent ‘055 is the treatment of hard (food surfaces) and also the use of the surfactant of luaryldimethylamine oxide. 
However, McDonnel teaches that lauryldimethylamine oxides for hard surface cleaning applications provide excellent cleaning foaming and thickening properties as a surfactant, see abstract, and column 5, lines 5-26, lines 29-64. The surfaces include food surfaces, see abstract and entire document. 
Isobe et al. teaches biofilm inhibiting compositions for methods of treating food or beverage processing areas to reduce microbial contamination, see paragraph [0058]. The composition comprises component A of formula F4, see paragraph [0066] which is inclusive of polyoxyethylene oxide hydrogenated tallow amine, see paragraph [0066] and Tables 1-9. Component A which includes the polyoxyethlene oxide hydrogenated tallow mine can have added moles from  0-15, see abstract and paragraph [0018] wherein preferably in one embodiment, the hydrogenated tallow amine has average number of moles of about 2, see paragraph [0066]. Component C is a surfactant including lauryldimethylamine oxide, see paragraph [0070]. The component A which includes the polyoxyethylene oxide hydrogenated tallow amine is present from 0.005-prima facie obvious to select the surfactant of Patent ‘055 as the lauryldimethylamine oxide and to inhibit biofilms on a hard surface. One of ordinary skill in the art would have been motivated to do so because such surfactants provide good clean and foam or thickening properties to the cleaning product. It would have been prima facie obvious to utilize the surfactant and compound of formula a1 for treating food surfaces as McDonnel teaches the treatment of hard surfaces and Isobe teaches treating biofilms on hard surfaces having the claimed compounds. The McDonnel reference taches that compositions having lauryldimethylamine oxides present is capable of treating hard surfaces and the biofilms of the copending application can be located on any surface since it is not specified. Isobe makes it known that biofilms are treated on hard surfaces with the claimed composition. The sterilization method of the instant claims also overlaps killing biofilms giving the composition of the instant application has a bactericidal effect. Regarding the average number of moles, claim 1 of the copending Patent overlaps the instant claims in that the moles can be from 1-30 in this patent whereas the instant claims are from 1-8 (see component 2 of claim 1 of the Patent). 


Response to Remarks
Applicants argue that the instant claims are commensurate in scope with the compounds which unexpected bacterial effects are shown in the Examples and that the prior art does not teach the limitations found in the claims with no motivation at arriving at the claimed invention. 
  Examiner respectfully submits that per MPEP 716.02 unexpected results must be commensurate in scope with the claimed invention. Here the unexpected results do not presently commensurate in scope with the breadth of instant claims. The tables of the instant specification list component a and b that are added in certain amounts including 0.01%. Furthermore, the only compounds demonstrated are lauryl dimethylamine oxide, and myristyl dimethylamine oxide for component a and polyoxyethylene hydrogenated tallow amine or polyoxyethylene cocoamine for component b, whereas the instant claims are to a broader genus of compounds for part a and part b. Examiner notes that the specification does not provide enough examples that represents the breadth of what is claimed such that an ordinary skilled artisan would expect the unexpected result across the breadth of claim 6. The instant claims recite a bactericidal composition and the prior art teaches these components in a composition effective to kill biofilms. 
With regards to the Double Patenting, the Applicants argue that the amended instant claims are distinguished from the cited prior art. 
Examiner respectfully submits that the cited art arrives at the instantly claimed limitations as discussed above. 
Both the instant claims and that of issued Patent ‘055 are to compositions of prima facie obvious to select the surfactant of Patent ‘055 as the lauryldimethylamine oxide and to inhibit biofilms on a hard surface. One of ordinary skill in the art would have been motivated to do so because such surfactants provide good clean and foam or thickening properties to the cleaning product. It would have been prima facie obvious to utilize the surfactant and compound of formula a1 for treating food surfaces as McDonnel teaches the treatment of hard surfaces and Isobe teaches treating biofilms on hard surfaces having the claimed compounds. The McDonnel reference taches that compositions having lauryldimethylamine oxides present is capable of treating hard surfaces and the biofilms of the copending application can be located on any surface since it is not specified. Isobe makes it known that biofilms are treated on hard surfaces with the claimed composition. The sterilization method of the instant claims also overlaps killing biofilms giving the composition of the instant application has a bactericidal effect. Regarding the average number of moles, claim 1 of the copending Patent overlaps the instant claims in that the moles can be from 1-30 in this patent whereas the instant claims are from 1-8 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive and amendments to the claims necessitated new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH ALAWADI/Primary Examiner, Art Unit 1619